                                                       U.S. Department of Justice


                                                       United States Attorney
                                                       Eastern District of New York
AAS:JN/DKK/SME                                         271 Cadman Plaza East
F. #2017R05903                                         Brooklyn, New York 11201


                                                       September 11, 2020

By ECF

The Honorable Ann M. Donnelly
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

                 Re:    United States v. Huawei Technologies Co., Ltd., et al.
                        Criminal Docket No. 18-00457 (S-3) (AMD)

Dear Judge Donnelly:

                The government respectfully submits this letter in response to the defendants’
request for judicial intervention regarding the defendants’ motion to share discovery material
with co-defendant Wanzhou Meng. For the reasons discussed below, the government submits
that this Court—rather than a magistrate judge—should resolve the issue.

                At the most recent status conference, the Court denied the defendants’ motion to
share “all discovery materials” with Meng. (7/23/2020 Tr. 28-29.) 1 The Court also “direct[ed]
the parties to see if there are other categories of material that they can agree on,” beyond the
documents the government had previously agreed could be shared with Meng. (Tr. 28-29.)

              Thereafter, the defendants (“Huawei”) identified five broad categories of
documents to share with Meng. The categories appear to encompass many of the materials
produced by the victim financial institutions in this matter, including extensive material about
which Meng would not have personal knowledge. 2 The defendants declined to identify any

       1
           A copy of the transcript of this proceeding is attached as Exhibit A.
       2
         The categories were (1) documents relating to any meetings with Meng, other Huawei
Board members, or personnel under her supervision, including but not limited to preparation
materials and post-meeting documents describing the meeting; (2) documents relating to any
communications with Meng, other Huawei Board members, or personnel under her supervision,
(whether or not Meng sent or received them), including but not limited to documents relating to
the misrepresentations alleged in Paragraphs 109 and 110 of the Superseding Indictment and
documents (whether or not they are emails) allegedly prepared, signed, or authorized by Meng;



                                                   1
specific documents to the government, but stated that they “could discuss” potentially identifying
some documents to firewall counsel. Rather than consent to the blanket sharing of all documents
in those categories as requested by Huawei, the government proposed that, with appropriate
redactions, Huawei could review with Meng all documents containing statements (or the
substance of statements) attributed to Meng, as well as documents describing any meeting she
purportedly attended (collectively, the “Meng Documents”). 3 The government requested that the
defendants identify the Meng Documents to the prosecution team, so that the government could
redact them—as Huawei had done with respect to the 21,000 documents it sought to have
downgraded from “Sensitive Discovery Material.” The defendants did not respond to the
government’s proposal before seeking judicial intervention.

                The government respectfully submits that this Court—rather than a magistrate
judge—is best positioned to resolve this issue. The parties’ respective interests related to the
sharing of documents with Meng have already been addressed in extensive briefing and
argument before this Court. Nor does resolving the issue require any sort of document-by-
document analysis. Moreover, the sharing of documents outside the United States with a fugitive
from justice is an issue of particular concern in this matter, and one the government has already
briefed in detail to this Court.




(3) documents relating to actions by Meng, other Huawei Board members, or personnel under
her supervision, including but not limited to: documents quoting, referring to, or reflecting
activities, comments, and statements by Meng; (4) communications relating to Skycom and
Canicula, including but not limited to documents about the opening and closing of Skycom and
Canicula accounts documents related to Know Your Customer practices and documents related
to compliance reviews of Skycom and Canicula; and (5) documents relating to meetings between
Huawei executives and victim financial institutions. These categories are vague and as drafted,
potentially include a large volume of documents. For example, it is not clear which employees
Huawei believes were “under [Meng’s] supervision,” and numerous documents could be
construed as “relating” to any meeting between Huawei employees and a victim financial
institution.
       3
          The set of documents the government has proposed that Huawei can share with Meng
are exactly the documents that, during oral argument, defense counsel identified as the most
critical for Huawei to review with Meng: “documents from a bank that say Ms. Meng did or said
X, Y, Z.” (Tr. 26.) As discussed in prior briefing, Huawei remains free to ask Meng about any
of the categories of information it has identified, including about meetings other Huawei
employees or Board members attended, and about statements others made.

                                                2
               In sum, the government respectfully submits that the instant issue can be resolved
expeditiously by this Court. The government is prepared to provide any additional briefing as
directed by the Court.

                                                    Respectfully submitted,

                                                    SETH D. DUCHARME
                                                    Acting United States Attorney

                                             By:           /s/ David K. Kessler
                                                    Alexander A. Solomon
                                                    Julia Nestor
                                                    David K. Kessler
                                                    Sarah Evans
                                                    Assistant U.S. Attorneys
                                                    (718) 254-7000

                                                    DEBORAH L. CONNOR
                                                    Chief, Money Laundering and Asset
                                                    Recovery Section, Criminal Division
                                                    U.S. Department of Justice

                                                    Laura Billings
                                                    Christian J. Nauvel
                                                    Trial Attorneys

                                                    JAY I. BRATT
                                                    Chief, Counterintelligence and Export
                                                    Control Section
                                                    National Security Division, U.S. Department
                                                    of Justice

                                                    Thea D. R. Kendler
                                                    David Lim
                                                    Trial Attorneys

Cc: All defense counsel (by ECF)




                                                3
